Citation Nr: 1619874	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-46 642A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for a heart condition, claimed as secondary to rheumatic fever.

3.  Entitlement to service connection for a bilateral hip disability, claimed as secondary to rheumatic fever.

4.  Entitlement to service connection for a right shoulder disability, claimed as secondary to rheumatic fever.

5.  Entitlement to a compensable rating for rheumatic fever.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who had active service from November 1954 to October 1958, died in February 2014.  The appellant is the Veteran's surviving spouse.

This matter came before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran and his wife testified before a decision review officer at the RO in February 2012.  A transcript of the hearing has been associated with the claims file.  

The Board notes that the Veteran, in his December 2009 VA Form 9, Appeal to the Board of Veterans' Appeals, requested a hearing before a Veterans Law Judge (VLJ) at the RO.  He subsequently withdrew his hearing request in a February 2012 written statement.

In July 2013, the Board declined to reopen a claim of entitlement to service connection for a right foot and leg injury.  The remaining claims on appeal were remanded for development of the record.  While the appeal was in remand status, service connection for tinnitus was granted in a December 2014 rating decision.  As this award of service connection constitutes a full grant of the benefit sought on appeal, this issue will not be further addressed by the Board.  

As indicated above, while the case was in remand status, the Veteran died in February 2014.  The appellant was thereafter substituted for the purposes of this appeal.  Moreover, while claims for death and burial benefits have been processed by the Philadelphia, Pennsylvania RO, to date, no appeal has been perfected with respect to those claims.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service or within one year from separation from service, and is unrelated to service.

2.  A heart condition was not manifest in service or within one year of service, and is unrelated to service; a heart condition is not proximately due to the service-connected rheumatic fever.

3.  A bilateral hip disability was not manifest in service, and arthritis of the hips was not manifest within one year of service; a bilateral hip disability is unrelated to service or the service-connected rheumatic fever.
4.  A right shoulder disability was not manifest in service, and arthritis of the right shoulder was not manifest within one year of service; a right shoulder disability is unrelated to service or the service-connected rheumatic fever.

5.  Rheumatic fever was not active, and no residuals have been identified.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  A heart condition was not incurred in service and may not be presumed to have been so incurred or aggravated; a heart condition is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  A bilateral hip disability was not incurred in service and may not be presumed to have been so incurred or aggravated; a bilateral hip disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

4.  A right shoulder disability was not incurred in service and may not be presumed to have been so incurred or aggravated; a right shoulder disability is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

5.  The criteria for a compensable evaluation for rheumatic fever have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1-4 .7, 4.88b, 4.104, Diagnostic Code (DCs) 6309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

An October 2008 letter discussed the evidence necessary to support the Veteran's claims.  It advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.  It also explained the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant was provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  Records were also requested from the Social Security Administration (SSA), but that agency advised VA that any records had been destroyed.  VA examinations were conducted, and clarifying opinions were obtained; the Board finds that they are adequate in that they were carried out by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings.  

The Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Service Connection

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service incurrence or aggravation of arthritis, cardiovascular renal disease, and diseases of the central nervous system (e.g., sensorineural hearing loss) may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  A decision of the U. S. Court of Appeals for the Federal Circuit (Federal Circuit), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Bilateral Hearing Loss Disability

Service connection is sought for bilateral hearing loss disability on the basis of noise exposure during the Veteran's work as a jet engine mechanic during service.  

The Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  However, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

On enlistment examination in November 1954, whispered voice testing was 15/15 bilaterally.  

On separation examination in October 1958, audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
0 (10)
-5 (0)
LEFT
-5 (10)
-5 (5)
0 (10)
10 (20)
10 (15)

The Board notes that prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Set forth above, those figures are on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.

An April 2005 VA treatment record reflects the Veteran's report of having been in a motor vehicle accident in December 1993.  He indicated that he had experienced problems with his hearing since the accident.  

On VA audiological examination in November 2008, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
65
80
LEFT
15
15
20
45
55

Speech recognition scores were 84 percent for the right ear and 92 percent for the left.  

In November 2009, a VA audiologist reviewed the claims file and opined that the Veteran's hearing loss was less likely than not related to service.  He reasoned that separation physical examination in October 1958 showed normal hearing bilaterally with no subjective complaints of hearing loss in either ear.

During his February 2012 DRO hearing, the Veteran testified that his job in service jet aircraft mechanic, and that he worked on the flight line.  He noted that he experienced difficulty hearing during service.    

On VA examination in March 2012, the Veteran's history was reviewed.  The following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
40
50
65
LEFT
30
35
30
55
60

Speech discrimination scores were 92 percent bilaterally.  The examiner concluded that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in service.  She reasoned that hearing thresholds at separation were normal and too low for any significant shift in hearing to have occurred in either ear while on active duty.  She indicated that research did not support late onset noise induced hearing loss.  She pointed out that the Veteran was diabetic, had hypertension, and was taking ototoxic medications.  She also noted that he worked as a civilian in factories as an industrial mechanic since separation from service.  She concluded that all of those factors could have an effect on hearing.  

In June 2013, the Veteran's representative submitted a copy of an article written by two audiologists at Harvard Medical School.  The authors indicated that acoustic overexposures causing moderate, but completely reversible threshold elevation left cochlear sensory cells intact, but caused acute loss of afferent nerve terminals and delayed degeneration of the cochlear nerve.  They further stated that results suggested that noise induced damage to the ear had progressive consequences that were considerably more widespread than were revealed by conventional threshold testing.  

On VA examination in September 2013, the following puretone thresholds were elicited:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
45
50
65
75
LEFT
50
55
65
70
70

Speech recognition scores were 92 percent bilaterally.  The examiner noted that the Veteran's electronic record could not be accessed and reiterated the opinion of the previous VA examiner.  She subsequently reviewed the claims file.  She indicated that the Veteran's service records indicated whisper tests at entrance were normal and that normal audiometric results also recorded at separation.   She indicated that there was limited evidence of significant threshold shifts throughout the Veteran's military service.  She stated that the effects of hazardous noise exposure (i.e. tinnitus, hearing loss) were present at the time of injury.  She pointed out that The Institute of Medicine Committee on Noise-Induced Hearing Loss and Tinnitus Associated with Military Service from World War II to the Present has concluded that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is unlikely.  She indicated that she could not speculate as to the cause of the Veteran's present hearing loss.  She noted that any number of factors such as age-related changes, medical conditions, occupational and recreational noise exposure, ototoxic agents and other factors could cause hearing loss.  

Having carefully reviewed the foregoing evidence, the Board concludes that service connection is not warranted for bilateral hearing loss disability.  While the evidence reveals that the Veteran had bilateral hearing loss disability, the most competent and probative evidence of record does not etiologically link this disability to service or any incident therein.  Rather, hearing was normal on induction examination, and the Veteran did not specifically complain of hearing difficulty during service, to include at separation.  The first indication bilateral hearing loss dates to many years following service.  In fact, the Veteran reported in April 2005 that he had experienced problems with his hearing since a 1993 motor vehicle accident.  This is well beyond the one year presumptive period.  Therefore, presumptive service connection is not warranted.  Moreover, VA examiners have determined that the Veteran's bilateral hearing loss was not related to service; each provided a reasoned opinion based on a complete review of the Veteran's history, interview and examination, to include the type of noise exposure that the Veteran had during service.  

In assigning high probative value to the VA examiners' opinions, the Board notes that they had the claims file for review, specifically discussed evidence contained in the claims file, reviewed the Veteran's history, and conducted complete examinations.  There is no indication that these VA examiners were not fully aware of the Veteran's past history or that they misstated any relevant fact.  The Board thus finds the VA examiners' opinions to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that the VA examiner relied, in part, on a lack of hearing loss diagnosis during service.  The Court of Appeals for Veterans Claims has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability. See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  That case does not say, however, that the lack of a diagnosis cannot be considered as a factor in determining whether a nexus exists.  Here, the examiner fully reviewed the record, and specifically noted the Veteran's service and post-service history.  His lay statements were considered.  However, on review of the whole record, in the examiner's opinion, a relationship was not established.  Because the examiner considered more than just the lack of a diagnosis, the Board finds that the opinion is, in fact, adequate. 

To the extent that the appellant asserts that the Veteran's bilateral hearing loss is related to service, the Board observes that she may attest to factual matters of which she has first-hand knowledge, such as subjective complaints and her observations, and her assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran was competent to report incidents and symptoms in service and symptoms since then, and the appellant is also competent to report her own observations regarding the Veteran's hearing difficulty.  They are not, however, competent to render an opinion as to the cause or etiology of the currently diagnosed hearing loss disability because neither has the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007). As discussed, the VA examiners considered the Veteran's documented history, but ultimately concluded that his hearing loss was not related to service.  The Board finds the most probative evidence of record to be the opinions by the competent VA health care providers.  Even if the Veteran and appellant's statements asserting that the Veteran's hearing loss is related to service were found to be competent, credible and probative, they are still outweighed by the examiners' opinions.  The opinions were provided by medical professionals who reviewed the history, interviewed the Veteran, and provided opinions supported by rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains evidence of bilateral ear hearing loss disability, the preponderance of the evidence is against finding that any such diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 

	Heart Condition

Service treatment records reflect that the Veteran was treated for rheumatic fever in August 1958.  The records indicate that there was no heart involvement.  A chest X-ray taken in August 1958 indicates a radiographically normal chest with no positive evidence of disease of the heart.  

During hospitalization in November 1967, the Veteran's  heart shape, size and position were normal.  There were no murmurs or thrills heard.  Peripheral blood vessels were palpable and normal.  

During hospitalization for pneumonia in February 1999, the Veteran's medical history was unremarkable for heart problems.  

Records from Tuomey Healthcare System indicate that the Veteran underwent cardiac catheterization in July 2000.  Following that procedure, he was transferred to Providence Hospital for coronary bypass grafting.  

A June 2005 report from CareSouth Carolina indicates that the Veteran was status post coronary artery bypass surgery.  

During his February 2012 DRO hearing, the Veteran testified that he began to  have trouble with his heart in approximately 1999.  His wife testified that his symptoms began with indigestion, but that he was actually having heart problems.  

On VA examination in February 2012, the examiner acknowledged that the Veteran had been diagnosed with rheumatic fever in 1958.  He indicated that it was active.  However, he also indicated that there were no symptoms and no residuals.  He further indicated that there was no functional impact.  He stated that rheumatic fever manifested with valvular heart disease, and the Veteran had no history of such.  He determined that the current symptoms of multiple chronic joint aches, myositis, and coronary artery disease were less likely than not related to the history of rheumatic fever diagnosed during service.  

The February 2012 examiner also addressed the Veteran's coronary artery disease, noting that there was no history of involvement of the heart to indicate rheumatic heart disease.  

In July 2015, the February 2012 VA examiner reviewed the record and noted the Veteran's history of rheumatic fever.  He noted that on review of the Veteran's medical history, he had reviewed information on rheumatic fever within the medical literature and determined that the Veteran's rheumatic fever had resolved after treatment, with no specific long term sequela that could be attributed to the disease process.  He concluded that the Veteran's rheumatic fever was inactive at the time of examination in 2012, noting that the "active" box was incorrectly checked, and that the opinion provided in the examination report clarified the issue.  He further stated that it was less likely than not that there were any residuals of the prior rheumatic fever.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for the claimed heart disorder.  There is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, a heart disorder was not present during service, and the first complaints referable to a heart disorder date to many years following service.  Thus, continuity is not shown.  

For the purpose of secondary service connection, the Board observes that rheumatic fever is subject to service connection.  However, the appellant has neither produced nor identified competent evidence showing that his service-connected rheumatic fever either caused or aggravated the claimed heart disorder.  On the other hand, the VA examiner concluded that heart disease was not related to rheumatic fever.  As discussed, the VA examiner considered the Veteran's documented history, but ultimately concluded that the claimed heart disorder was not related to the service-connected rheumatic fever.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his heart disorder was a residual of rheumatic fever were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by adequate rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran experienced a heart disorder, it does not contain reliable evidence which relates this claimed disability to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a left knee disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.


	Bilateral Hips and Right Shoulder	
	
On VA examination in March 1959, the Veteran complained of swelling of the joints, with pain and aching over his body.  The examiner concluded that there was no indication of heart disease, arthritis, or residuals of rheumatic fever.  The diagnosis was rheumatic fever by history only, not present on examination.  

During hospitalization in November 1967, the Veteran's extremities were normal, with no gross limitation of function.  Diagnoses included rheumatoid arthritis.  

During hospitalization for pneumonia in February 1999, the Veteran reported a motor vehicle accident during 1993 in  which he sustained multiple fractures.  He indicated that he had subsequently developed severe degenerative arthritis.

The report of a July 2000 history and physical from Providence Hospital notes the Veteran's report of a motor vehicle accident in which he sustained a severe right shoulder injury.  

VA physical examination in June 2002 revealed normal upper extremities and hips.  

A January 2007 VA treatment record notes the Veteran's complaint of left hip pain that had been slowly progressive.  He stated that it started when he wore a heavy tool belt while working for Campbell's.  He indicated that he had difficulty walking just prior to getting out of service.  

An additional January 2007 VA treatment record indicates the Veteran's report of surgery on his right shoulder following a motor vehicle accident.  

A September 2009 statement by the Veteran's private physician indicates his history of rheumatic fever.  The physician indicated that the Veteran had secondary chronic joint pain that was directly related to his rheumatic fever.  She noted hip pain.  She opined that joint pain was directly related to the in-service rheumatic fever.  

During his February 2012 DRO hearing, the Veteran described the symptoms related to his hips and shoulder.  He indicated that he had been diagnosed with arthritis.  He noted that he had experienced problems with his right shoulder since 1988, and that he had undergone surgery.  

On VA examination in February 2012, the examiner acknowledged that the Veteran had been diagnosed with rheumatic fever in 1958.  He indicated that it was active.  However, he also indicated that there were no symptoms and no residuals.  He further indicated that there was no functional impact.  He stated that rheumatic fever manifested with valvular heart disease, and the Veteran had no history of such.  He determined that the current symptoms of multiple chronic joint aches, myositis, and coronary artery disease were less likely than not related to the history of rheumatic fever diagnosed during service.  

In July 2015, the February 2012 VA examiner reviewed the record and noted the Veteran's history of rheumatic fever.  He noted that on review of the Veteran's medical history, he had reviewed information on rheumatic fever within the medical literature and determined that the Veteran's rheumatic fever had resolved after treatment, with no specific long term sequela that could be attributed to the disease process.  He concluded that the Veteran's rheumatic fever was inactive at the time of examination in 20121, noting that the "active" box was incorrectly checked, and that the opinion provided in the examination report clarified the issue.  He further stated that it was less likely than not that there were any residuals of the prior rheumatic fever.  

Upon careful review of the record, the Board concludes that service connection is not warranted for the claimed bilateral hip and right shoulder disabilities.  There is a remarkable lack of credible evidence of pathology in proximity to service or within years of separation; therefore, presumptive service connection is not warranted.  Likewise, continuity of symptomatology is not established for this claimed disability.  As outlined above, these claimed disabilities were not present during service, and the first complaints date to many years following service.  Thus, continuity is not shown.  

For the purpose of secondary service connection, the Board observes that rheumatic fever is subject to service connection.  In this regard, the Board acknowledges that the Veteran's private physician opined in September 2009 that chronic joint pain was related to rheumatic fever.  She did not provide a discussion of the underlying medical rationale for this opinion.  On the other hand, the VA examiner concluded that there were no residuals of the in-service rheumatic fever, and that it had resolved with treatment.  This examiner considered the Veteran's documented history, but ultimately concluded that there were no residuals of the service-connected rheumatic fever.  The Board finds the most probative evidence of record to be this opinion by the competent VA health care provider.  Even if the Veteran's statements asserting that his claimed hip and right shoulder disabilities were residuals of rheumatic fever were found to be competent, credible and probative, they are still outweighed by the examiner's opinion.  The opinion was provided by a medical professional who reviewed the history, interviewed the Veteran, and provided opinions supported by adequate rationale. 

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service or to a service-connected disability.  While the record demonstrates that the Veteran experienced a heart disorder, it does not contain reliable evidence which relates this claimed disability to any incident of service or to a service-connected disease or injury.  

For these reasons, the Board concludes that the claim of entitlement to service connection for a left knee disability must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Evaluation of Rheumatic Fever

On VA examination in March 1959, the examiner concluded that there was no indication of heart disease or residuals of rheumatic fever.  

During his February 2012 DRO hearing, the Veteran testified that he was disabled as the result of rheumatic fever.  He described joint pain.  He indicated that rheumatic fever was not presently active.  

On VA examination in February 2012, the examiner acknowledged that the Veteran had been diagnosed with rheumatic fever in 1958.  He indicated that it was active.  However, he also indicated that there were no symptoms and no residuals.  He further indicated that there was no functional impact.  He stated that rheumatic fever manifested with valvular heart disease, and the Veteran had no history of such.  He determined that the current symptoms of multiple chronic joint aches, myositis, and coronary artery disease were less likely than not related to the history of rheumatic fever diagnosed during service.  

In July 2015, the February 2012 VA examiner reviewed the record and noted the Veteran's history of rheumatic fever.  He noted that on review of the Veteran's medical history, he had reviewed information on rheumatic fever within the medical literature and determined that the Veteran's rheumatic fever had resolved after treatment, with no specific long term sequela that could be attributed to the disease process.  He concluded that the Veteran's rheumatic fever was inactive at the time of examination in 20121, noting that the "active" box was incorrectly checked, and that the opinion provided in the examination report clarified the issue.  He further stated that it was less likely than not that there were any residuals of the prior rheumatic fever.  

The RO has rated residuals of the Veteran's rheumatic fever as noncompensably disabling pursuant to DC 6309, which governs ratings of rheumatic fever, and DC 7000, which governs ratings of valvular heart disease (including rheumatic heart disease). 38 C.F.R. §§ 4.88b, 4.104, DCs 6309, 7000 (2015).  According to DC 6309, a 100 percent rating is assignable when an individual has active rheumatic fever.  Once inactive, residuals such as heart damage are to be rated under the appropriate systems.  38 C.F.R. § 4.88b, DC 6309.  According to DC 7000, residual valvular heart disease is to be rated at least 10 percent disabling depending upon the severity of the disease.  38 C.F.R. § 4.104, DC 7000. 

In this case, the medical evidence indicates the Veteran has not had active rheumatic fever or exhibited residual symptoms thereof since service.  The VA examiner specified that there were no residuals of rheumatic fever, to include any heart disorder, and that it was inactive.  As such, a compensable evaluation is not warranted.  

The Board notes that the Veteran is competent to report symptoms.  However, the more probative evidence consists of that prepared by the VA examiner, a neutral skilled professionals.  Such evidence demonstrates that there are no residuals of rheumatic fever, and that the noncompensable evaluation assigned to this disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

Finally, the disability picture is clearly contemplated by the Rating Schedule in that the foregoing  rating criteria reasonably describe the Veteran's disability level and symptomatology - essentially, without residuals, there is no basis for going beyond such criteria.  Accordingly, the assigned schedular rating is, therefore, adequate, and no referral to the Director of VA's Compensation and Pension Service for extraschedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for a heart conditionis denied.

Entitlement to service connection for a bilateral hip disability is denied.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to a compensable rating for rheumatic fever is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


